Citation Nr: 0504192	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had active service from September 1964 to August 
1966 and from September 1967 to December 1971.  The appellant 
is the veteran's widow.

This appeal arises from a July 2002 rating decision by the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for the cause of the veteran's death.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  In perfecting this 
appeal, the appellant filed a VA Form 9 which appears to 
indicate that she wanted a hearing before a member of the 
Board of Veterans' Appeals (Board) at her local VA office.  
The appellant has a right to such a hearing.  38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. § 20.700 (2004).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following action:

The RO should make arrangements to schedule 
the appellant for a VA Travel Board hearing 
in accordance with 38 C.F.R. § 20.700.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



